DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 each recite that the control unit controls and reduces an operation time of the switches “to 1/4.”  It is not clear what is meant by this recitation.  It is not clear if there is an unspecified unit associated with ¼, or if it is meant to be a ratio or some other characteristic of the switch control.  It is also rendered indefinite as it is not clear from the claims or detailed disclosure what is meant by “an operation time”.  It is not clear if it refers to an on time of a single cycle, or relates to a duty cycle or a driving frequency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US# 2015/0217742) in view of Nakamura et al (US# 2016/0043670) or Nakamura (US# 2019/0363664).
Koyama discloses all the limitations of the instant claims including; a brake device 1 for a vehicle, comprising: a master cylinder unit 3/4 configured to generate hydraulic pressure by pressing of a pedal 2; a reservoir 8 or 40 connected to the master cylinder unit and configured to store oil; a driving unit  7 operated by movement of the pedal [0042] and configured to receive electric energy; a hydraulic generation unit 6 configured to rotate by receiving the rotation power of the driving unit and generate hydraulic pressure by rotation of a plurality of rotors (figure 1, [0064] discloses a gear pump); wheel cylinder units 5a-5d configured to receive the hydraulic pressure generated by the hydraulic generation unit and constrain rotation of wheels; and a control unit 100.   Koyama lack the details of the power supply including plural batteries and the control unit being configured to detect whether the driving unit normally operates and control an operation of the driving unit to supply the hydraulic generation unit with the rotation power in an event of abnormal operation of the driving unit.  Nakamura et al ‘670 teach a power and control apparatus for a vehicle system and further teach plural batteries 51/53 (note the capacitor provides a storage function [0043] and can be considered a battery), as well as two inverters 601/602 to ensure operation in the event of a battery or inverter failure.  [0074].  Nakamura ‘664 teach a power and control apparatus for a vehicle system and further teach plural batteries 101/201, as well as two inverters 120/120 to ensure operation in the event of system abnormality 
	Regarding claim 2, Koyama discloses a brushless DC motor [0046] and Nakamura et al teach a 3-phase motor control suitable for controlling a DC motor [0134] configured to generate rotation power by supply of electricity.  Nakamura et al further teach a first battery 51 or 53 configured to supply power to the 3-phase motor; a first inverter 601 or 602 configured to convert the power of the first battery into 3-phase power and supply the 3-phase power to the 3-phase motor; a second battery 53 or 51 configured to supply power to the 3-phase motor together with the first battery; and a second inverter 602 or 601 configured to convert the power of the second battery into 3-phase power and supply the 3-phase power to the 3-phase motor.  Nakamura teach a 3-phase motor control suitable for controlling a brushless motor [0033] configured to generate rotation power by supply of electricity.  Nakamura further teaches a first battery 101 configured to supply power to the 3-phase motor; a first inverter 120 configured to convert the power of the first battery into 3-phase power and supply the 3-phase power to the 3-phase motor; a second battery 201 configured to supply power to the 3-phase motor together with the first battery; and a second inverter 220 configured to convert the power of the second battery into 3-phase power and supply the 3-phase power to the 3-phase motor.
 	Regarding claim 3, Nakamura et al further teaches that the first inverter comprises: a first relay 521 or 522 configured to control the supply of the power of the first battery; and a plurality of first switches 611-616 or 621-626 configured to convert the power passing through the first relay into 3-phase power.   Nakamura further teaches that the first inverter comprises: a first relay 121 configured to 
	Regarding claim 4, Nakamura et al teaches that the second inverter comprises: a second relay 522 or 521 configured to control the supply of the power of the second battery; and a plurality of second switches 621-626 or 611-616 configured to convert the power passing through the second relay into 3-phase power.   Nakamura teaches that the second inverter comprises: a second relay 221 configured to control the supply of the power of the second battery; and a plurality of second switches configured to convert the power passing through the second relay into 3-phase power.  [0038]
	Regarding claim 5, Nakamura et al teaches, in response to detection of a failure of a second inverter, the control unit outputs a switching open control signal to the second relay 221 [0073], controls operations of the first relay and the first switches such that output of the first inverter is doubled (figure 8 [0075]), and controls and reduces an operation time of the first switches to ¼ [0100].  
	Regarding claim 7, Nakamura et al teaches, in response to detection of a failure of the first inverter, the control unit outputs a switching open control signal to the first relay [0073], controls operations of the second relay and the second switches such that output of the second inverter is doubled, and controls and reduces an operation time of the second switches to ¼ [0100].
	Regarding claim 9, Koyama discloses a fluid path part 10/11/12/13/14/16 connected to the master cylinder unit 4, the reservoir 8 or 40, the hydraulic generation unit 6, and the wheel cylinder units 10a-10d and configured to transmit oil; and a valve part 20 installed in the fluid path part and configured to control a flow of the oil.	
 	Regarding claim 10, the fluid path part comprises: a first fluid path 11a/11b/11c/11d/12/16 configured to transmit hydraulic pressure for general braking generated by the hydraulic generation unit 6 to the wheel cylinder units installed on front wheels and rear wheels; a second fluid path 14 configured to transmit hydraulic pressure for decompression, which is discharged from the hydraulic 
	Regarding claim 11, the first fluid path comprises: a front fluid path 11d configured to supply the hydraulic pressure to the wheel cylinder units installed on the front wheels; a rear fluid path 11c configured to supply the hydraulic pressure to the wheel cylinder units installed on the rear wheels; a connection fluid path 16 configured to connect the front fluid path and the rear fluid path; and a bridge fluid path 12 configured to connect the connection fluid path and the hydraulic generation unit.  Note while the figures show diagonal wheels per circuit [0036] specifically suggests a front-rear H-type arrangement.
	Regarding claim 12, the valve part comprises a connection control valve 26 installed in the connection fluid path and configured to control a flow of the hydraulic pressure.


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US# 2015/0217742) and Nakamura et al (US# 2016/0043670) or Nakamura (US# 2019/0363664), as applied to claim 4 above, and further in view of Endo et al (US# 2013/0299271).
	Nakamura teaches switching to a single-system driving in response to the detection of a failure of the second (or first) relay.  Nakamura et al teaches operation of the relay and the switches of the functional drive system when single system driving such that output of the functional inverter is doubled [0073], and controls and reduces the operation time of the functional switches to ¼ [0100] to maintain sufficient output without excess heat generation.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the relay fault detection of Nakamura with the doubled drive and reduced switch time of Nakamura et al, for the control of Koyama 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK